Citation Nr: 0412048	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  94-47 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hallux valgus and pes planus.

2.  Entitlement to service connection for residuals of 
syphilis.

3.  Entitlement to service connection for depression due to 
bilateral hallux valgus and pes planus.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for depression due to VA hospitalization 
or medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This case initially came to the Board of Veterans' Appeals 
(Board) from a February 1994 decision by the Detroit, 
Michigan, Regional Office (RO) that denied a compensable 
evaluation for a bilateral foot disorder.  In February 1997, 
the Board remanded the case for further evidentiary 
development.

In an August 1999 decision, the RO denied entitlement to 
service connection for residuals of syphilis and for 
depression due to the service-connected foot disorder.  It 
also denied benefits pursuant to 38 U.S.C.A. § 1151 for 
depression due to VA health care.  Apparently, the veteran 
appealed that decision because the RO issued an October 1999 
Statement of the Case (SOC).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The December 2003 SSOC advised the veteran that his claims 
file had been missing for two years, but it also said that 
the file had been "rebuilt."  Thus, the SSOC suggested that 
the file was restored to the same condition that it was in 
before it was lost.  That suggestion is woefully inaccurate.  

Since September 2003, when the file's absence was discovered, 
appropriate efforts have not been expended to rebuild it.  
While the Board obtained, and associated with the file, the 
transcript of an October 1996 hearing and a copy of the 
February 1997 Board remand (development which the RO should 
have accomplished prior to recertifying the case to the 
Board), remand is necessary to fully advise the veteran of 
the condition of his claim file, and to afford the RO the 
opportunity to identify the issues on appeal and to 
reconstruct the claim file so that those issues can be 
addressed.

With regard to entitlement to service connection for 
residuals of syphilis, depression secondary to bilateral foot 
disorders, and entitlement to compensation for depression due 
to VA medical treatment, the December 2003 SSOC indicated 
that the veteran perfected appeal in November 1999.  A 
Substantive Appeal is not, however, of record so it is not 
clear whether he requested a hearing on these issues.  This 
remand is also necessary to enable the RO to clarify that 
matter.

With regard to the evaluation of the veteran's bilateral foot 
disorders, the February 1997 Board remand noted that a 10 
percent evaluation was assigned effective March 1981, and a 
noncompensable evaluation was assigned effective November 
1985.  An October 1999 SSOC also showed the noncompensable 
evaluation.  Notably, however, a February 2000 RO decision, 
while addressing other issues, indicated that a 20 percent 
evaluation had been assigned effective November 1985.  Thus, 
it appears that a RO decision was issued, sometime between 
October 1999 and February 2000, assigning a 20 percent 
evaluation effective the date of the November 1985 reduction.  
Notably, save for the February 1994 RO decision which denied 
a compensable evaluation, there is no RO decision of record 
addressing the evaluation assigned for the bilateral foot 
disorders.  If compensation was awarded, it is remarkable 
that the claims folder does not include a chronological 
payment history on the left flap.  To confuse matters more, a 
September 2001 SSOC again showed a noncompensable evaluation.  
Yet, a November 2003 RO decision, which addressed other 
issues, again showed the 20 percent evaluation effective 
November 1985.  Accordingly, clarification as to the 
evaluation assigned the veteran's bilateral foot disorders is 
warranted.

Clarification is also warranted because it is not clear how a 
20 percent evaluation could be assigned for the bilateral 
foot disorders.  Separate evaluations could, conceivably, be 
assigned for bilateral hallux valgus and for bilateral pes 
planus.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 
(2003).  However, the February 2000 and November 2003 rating 
decisions show that the 20 percent evaluation was assigned 
pursuant to DC 5276 only.  The law provides that a 20 percent 
evaluation is only available under DC 5276 is for severe, 
unilateral pes planus.  Thus, the basis in the law for 
assigning a 20 percent evaluation for bilateral pes planus-
if such an evaluation has, in fact, been assigned-is not 
clear.

In sum, it is not possible to determine, from the claims 
file, whether a compensable evaluation has been assigned for 
the bilateral hallux valgus and pes planus or, if such an 
evaluation has been assigned, the date it was assigned and 
the rationale for such an assignment.  Further, even if an 
increased evaluation has been assigned in a case, an appeal 
is not ended, unless the evaluation assigned is 100 percent.  
AB v. Brown, 6 Vet. App. 35 (1993) (An appellant is presumed 
to seek the maximum evaluation.)  In circumstances such as 
these, if a 20 percent evaluation has been assigned, it would 
not be inappropriate to query the veteran to see if he is 
satisfied therewith.

The RO decisions and SSOCs that are in the file show that 
records and letters from VA and non-VA health care providers 
were reviewed.  Currently, there is a dearth of VA medical 
records in the file, and no records from non-VA health care 
providers.  All relevant VA medical records must be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, an 
effort must be made to obtain relevant medical records from 
non-VA health care providers.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

The September 2001 SSOC also shows that the veteran submitted 
medical records, but it does not show the nature thereof.  
Whatever their nature, it appears that they are no longer in 
the file, and the veteran should be given an opportunity to 
resubmit them.

The September 2001 SSOC also shows that disability records 
from the Social Security Administration were received.  There 
are no such records in the file, and they must be obtained as 
well.  Murincsak v. Derwinski, 2 Vet. App. 336 (1992).

The veteran has claimed entitlement to service connection for 
depression secondary to his service-connected foot disorders.  
The October 1999 SOC fails to sufficiently explain why 
service connection on direct and secondary bases was denied.  
See 38 C.F.R. § 3.310 (2003).  The RO must issue an SSOC that 
corrects that shortcoming.

The veteran has also claimed that his depression is due to VA 
medical treatment, but there are no longer any detailed 
contentions of record.  The veteran must provide enough 
information about the VA medical treatment to explain why he 
believes the VA treatment caused his depression and what 
competent, i.e., clinical evidence supports that theory.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the course of this appeal.  It prescribes VA duties to 
notify the claimant of evidence needed to substantiate a 
claim, of evidence VA will obtain, and of the claimant's 
responsibility to obtain evidence.  It also prescribes VA 
duties to help a claimant obtain relevant evidence.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VA duties pursuant to the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  There is no evidence in this record that the RO 
complied with the notice and duty-to-assist provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 13 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  This remand 
will enable VA to ensure that the veteran is given that 
notice and assistance prescribed by law.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must issue a decision that 
clarifies the evaluation assigned for 
bilateral hallux valgus and pes planus.  
If a compensable evaluation has been 
assigned, check with the veteran to 
ensure he wishes to continue his appeal.  
If a compensable evaluation has been 
assigned, and the veteran wishes to 
continue his appeal, the RO must advise 
him of the specific evidence needed, 
based on the rating criteria set forth in 
DC 5276 and DC 5280, to substantiate his 
claim for a greater evaluation, and 
precisely who is responsible for securing 
that evidence.
.
2.  The RO must advise the veteran that:

a.  If a compensable evaluation has 
not been assigned for hallux valgus 
and pes planus, the evidence needed 
to substantiate his claim for such 
an evaluation is medical evidence 
that hallux valgus is so severe as 
to be equivalent to amputation of 
the great toes, and medical evidence 
that the weight-bearing line is over 
or medial to the great toe, and that 
the Achilles tendons bow inward.

b.  Evidence needed to substantiate 
his claim for entitlement to service 
connection for residuals of syphilis 
is medical evidence that he actually 
has residuals of syphilis that was 
incurred in service.

c.  Evidence needed to substantiate 
his claim for entitlement to service 
connection for depression due to 
bilateral hallux valgus and pes 
planus is medical evidence that he 
has depression and medical evidence 
that depression is due to or is 
aggravated by his service-connected 
foot disorders.

d.  Evidence needed to substantiate 
his claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
depression is medical evidence that 
he has depression and medical 
evidence that it is due solely to VA 
medical treatment.

e.  It is his responsibility, and 
his alone, to provide the foregoing 
evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

f.  He must identify all VA and non-
VA health care providers that have 
treated him for foot disorders, 
syphilis, and depression.

g.  He must identify the dates and 
locations of VA treatment that he 
contends caused his depression.

h.  He must submit to the RO any 
relevant evidence he has in his 
possession.  Specifically, the 
veteran should resubmit all of the 
evidence he personally submitted 
before his claim file was lost.  If 
he cannot, he should identify any 
medical provider so that VA can 
attempt to recreate the evidence of 
record.

3.  The RO must attempt to obtain, from 
custodians the veteran identifies, 
legible copies of medical records, and 
must advise the appellant of the results 
of that effort so that, if it is 
unsuccessful, he may obtain the evidence 
himself and submit it.  Specifically, the 
RO must obtain all VA medical records 
identified by the veteran pursuant to 
paragraph 2(f) above, and all VA medical 
records that address foot disorders, 
syphilis, and depression.  In addition, 
the RO must obtain copies of records and 
correspondence from Dr. Jeffrey Goldberg 
and a Dr. Beale.

4.  The RO must obtain a copy of the SSA 
decision awarding the veteran disability 
benefits and the medical records relied 
upon to make the decision.

5.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA orthopedic 
examination to determine the nature and 
extent of all foot disability.  The claim 
file must be sent to the examiner for 
review.  The factors upon which the 
examiner's opinion is based must be set 
forth in the report.

a.  The examiner must review this 
decision and the claim file.

b.  The examiner must conduct all 
indicated tests, and all functional 
limitations of the feet must be 
fully described.

c.  The examiner must indicate 
whether hallux valgus is so severe 
as to be equivalent to amputation of 
the great toes.  Further, the 
examiner must describe the location 
of tenderness, callosities, and the 
weight-bearing lines, must describe 
the Achilles tendons and explain any 
defects or disabilities thereof, and 
must indicate whether symptoms are 
relieved by orthopedic shoes or 
appliances.

6.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation.  The claims file must be sent 
to the examiner for review.  The factors 
upon which the examiner's opinion is 
based must be set forth in the report.

a.  The examiner must review this 
decision and the claims file.

b.  Testing must include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores seem inordinately elevated on 
any scales, rather than attributing 
that result to possibilities, such 
as a "cry for help" or 
prevarication, the examiner should 
render an opinion, based on sound 
medical judgment, experience, 
knowledge of the facts of the case, 
and interview of the veteran, as to 
the actual cause of the elevated 
scores.

c.  The examiner must explain the 
cause and date of onset of all Axis 
I psychiatric disorders.

d.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms and functional impairment 
attributable thereto from that 
attributable to diagnosed Axis I 
disorders.

7.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a VA psychiatric examination.  
The claims file must be sent to the 
examiner for review.  The factors upon 
which the examiner's opinion is based 
must be set forth in the report.
a.  The examiner must review this 
decision and the claim file.

b.  The examiner must explain the 
cause and date of onset of all Axis 
I psychiatric disorders.

c.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms and functional impairment 
attributable thereto from that 
attributable to diagnosed Axis I 
disorders.

8.  The RO must ask the veteran to 
address in writing whether he desires to 
present testimony at a hearing before 
either and/or the Board.

9.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record, and issue 
another decision.  If the decision does 
not result in a grant of the benefits 
sought on appeal, the RO must issue an 
SSOC in accord with 38 C.F.R. §§ 19.31, 
19.38 (2003).  If service connection is 
not granted for depression on a secondary 
basis, the SSOC must reference 38 C.F.R. 
§ 3.310.  The RO must address whether the 
veteran has been prejudiced by VA's 
failure to follow the chronological 
sequence set forth at 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2003).




